Exhibit 10.2

--------------------------------------------------------------------------------

SCHOLASTIC CORPORATION
MANAGEMENT STOCK PURCHASE PLAN

--------------------------------------------------------------------------------

Amended and Restated on September 23, 2008

--------------------------------------------------------------------------------



SCHOLASTIC CORPORATION
MANAGEMENT STOCK PURCHASE PLAN
(Amended and Restated on September 23, 2008)

TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE 1 -

Introduction

 

1

 

 

 

 

 

 

 

1.1

 

Purpose

 

1

 

 

 

 

 

 

 

1.2

 

Restatement

 

1

 

 

 

 

 

 

 

1.3

 

Plan Bifurcation

 

1

 

 

 

 

 

 

 

1.4

 

Section 409A of the Code

 

1

 

 

 

 

 

ARTICLE 2 -

Definitions

 

1

 

 

 

 

 

 

 

2.1

 

Affiliate

 

1

 

 

 

 

 

 

 

2.2

 

Award Date

 

2

 

 

 

 

 

 

 

2.3

 

Beneficiary

 

2

 

 

 

 

 

 

 

2.4

 

Bonus

 

2

 

 

 

 

 

 

 

2.5

 

Board of Directors

 

2

 

 

 

 

 

 

 

2.6

 

Cause

 

2

 

 

 

 

 

 

 

2.7

 

Code

 

2

 

 

 

 

 

 

 

2.8

 

Committee

 

2

 

 

 

 

 

 

 

2.9

 

Common Stock or Stock

 

2

 

 

 

 

 

 

 

2.10

 

Company

 

2

 

 

 

 

 

 

 

2.11

 

Cost

 

3

 

 

 

 

 

 

 

2.12

 

Deferral Period

 

3

 

 

 

 

 

 

 

2.13

 

Disability

 

3

 

 

 

 

 

 

 

2.14

 

Exchange Act

 

3

 

 

 

 

 

 

 

2.15

 

Extension of Deferral Election Form

 

3

 

 

 

 

 

 

 

2.16

 

Fair Market Value

 

3

 

 

 

 

 

 

 

2.17

 

Fiscal Year

 

3

 

 

 

 

 

 

 

2.18

 

Foreign Jurisdiction

 

3

 

 

 

 

 

 

 

2.19

 

Grandfathered Plan

 

3

 

 

 

 

 

 

 

2.20

 

Participant

 

3

 

 

 

 

 

 

 

2.21

 

Plan

 

3

 

 

 

 

 

 

 

2.22

 

Plan Year

 

3

 

 

 

 

 

 

 

2.23

 

Retirement

 

4

i

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

2.24

 

RSU

 

4

 

 

 

 

 

 

 

2.25

 

Rule 16b-3

 

4

 

 

 

 

 

 

 

2.26

 

Specified Employee

 

4

 

 

 

 

 

 

 

2.27

 

Subscription Agreement

 

4

 

 

 

 

 

 

 

2.28

 

Subsequent Deferral Period

 

4

 

 

 

 

 

 

ARTICLE 3 -

     Shares Reserved

 

4

 

 

 

 

 

 

ARTICLE 4 -

     Administration

 

5

 

 

 

 

 

 

 

4.1

 

Administration of the Plan

 

5

 

 

 

 

 

 

 

4.2

 

Decisions Binding

 

5

 

 

 

 

 

 

 

4.3

 

Delegation of Authority

 

5

 

 

 

 

 

 

 

4.4

 

Indemnification

 

5

 

 

 

 

 

 

ARTICLE 5 -

     Eligibility

 

6

 

 

 

 

 

 

ARTICLE 6 -

     Purchases

 

6

 

 

 

 

 

 

 

6.1

 

General

 

6

 

 

 

 

 

 

 

6.2

 

Voluntary Purchases

 

6

 

 

 

 

 

 

 

6.3

 

Awards of RSUs

 

7

 

 

 

 

 

 

 

6.4

 

Subsequent Deferral Election

 

7

 

 

 

 

 

 

ARTICLE 7 -

     Vesting and Payment of RSUs

 

7

 

 

 

 

 

 

 

7.1

 

Vesting

 

7

 

 

 

 

 

 

 

7.2

 

Payment on or after Vesting

 

8

 

 

 

 

 

 

 

7.3

 

Payment Prior to Vesting

 

8

 

 

 

 

 

 

 

7.4

 

Special Rules for Specified Employees

 

9

 

 

 

 

 

 

 

7.5

 

Limitation On Distributions To Covered Employees

 

9

 

 

 

 

 

 

ARTICLE 8 -

     Dividend Equivalent Amounts

 

10

 

 

 

 

 

 

ARTICLE 9 -

     Designation of Beneficiary

 

10

 

 

 

 

 

 

ARTICLE 10 -

     Adjustments

 

10

 

 

 

 

 

 

ARTICLE 11 -

     Amendment or Termination of Plan

 

10

 

 

 

 

 

 

ARTICLE 12 -

     Miscellaneous Provisions

 

11

 

 

 

 

 

 

 

12.1

 

No Distribution; Compliance with Legal Requirements

 

11

 

 

 

 

 

 

 

12.2

 

Withholding

 

11

 

 

 

 

 

 

 

12.3

 

Notices; Delivery of Stock Certificates

 

11

 

 

 

 

 

 

 

12.4

 

Nontransferability of Rights

 

11

 

 

 

 

 

 

 

12.5

 

Obligations Unfunded and Unsecured

 

12

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

12.6

 

Governing Law

 

12

 

 

 

 

 

 

 

12.7

 

Claims Procedure

 

12

 

 

 

 

 

 

 

12.8

 

Rule 16b-3

 

12

 

 

 

 

 

 

 

12.9

 

Certain Section 409A Matters

 

13

 

 

 

 

 

 

 

12.10

 

No Employment Rights

 

13

 

 

 

 

 

 

 

12.11

 

Severability of Provisions

 

13

 

 

 

 

 

 

 

12.12

 

Construction

 

13

 

 

 

 

 

 

 

12.13

 

Effective Date of Plan

 

13

iii

--------------------------------------------------------------------------------



SCHOLASTIC CORPORATION
MANAGEMENT STOCK PURCHASE PLAN
(Amended and Restated on September 23, 2008)

ARTICLE 1 - INTRODUCTION

                    1.1 Purpose. The purpose of the Scholastic Corporation
Management Stock Purchase Plan (the “Plan”) is to provide equity incentive
compensation to selected management employees of Scholastic Corporation and its
Affiliates. Participants in the Plan receive restricted stock units (“RSUs”) at
a discount in lieu of a portion or all of their bonus awards under the Company’s
annual incentive plan. Under certain circumstances, the RSUs convert into shares
of Common Stock. The Company believes that the Plan creates a means to provide
deferred compensation to such selected management employees and to raise the
level of stock ownership in the Company by such employees thereby strengthening
the mutuality of interests between such employees and the Company’s
stockholders.

                    1.2 Restatement. The Company hereby amends and restates the
Plan to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended and the final Treasury regulations issued thereunder.
The effective date of this amendment and restatement January 1, 2005.

                    1.3 Plan Bifurcation. RSUs granted under the Plan on and
after January 1, 2005 and RSUs granted under the Plan prior to January 1, 2005,
which are not vested as of December 31, 2004, shall be governed by the terms and
conditions of the plan document as set forth herein. RSUs granted and vested
under the Plan prior to January 1, 2005 shall be governed by the terms and
conditions of the Plan as in effect on December 31, 2004, which shall be known
and referred to as the “Grandfathered Plan.” All references hereinafter to
“Plan” are to the document set forth herein. Recordkeeping for the Grandfathered
Plan and the Plan shall be done separately.

                    1.4 Section 409A of the Code. This Plan is intended to
comply with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent. To the extent
that any payment or benefit hereunder is subject to Section 409A of the Code, it
shall be paid in a manner that will comply with Section 409A of the Code,
including Treasury regulations issued thereunder and any other guidance issued
by the Secretary of the Treasury and the Internal Revenue Service with respect
thereto. Notwithstanding anything herein to the contrary, any provision in this
Plan that is inconsistent with Section 409A of the Code shall be deemed to be
amended to comply with Section 409A of the Code and to the extent such provision
cannot be amended to comply therewith, such provision shall be null and void.

--------------------------------------------------------------------------------



ARTICLE 2 - DEFINITIONS

                    2.1 Affiliate. (i) Any corporation, partnership, limited
liability company or other entity as to which the Company possesses a direct or
indirect ownership interest of at least 50 percent or which possesses a direct
or indirect ownership interest of at least 50 percent in the Company including,
without limitation, any subsidiary corporation (as defined in Section 424(f) of
the Code) and parent corporation (as defined in Section 424(e) of the Code) and
(ii) any other entity in which the Company or any of its Affiliates has a
material equity interest, as determined by the Committee.

                    2.2 Award Date. The first business day after the end of the
fiscal quarter in which a Bonus for a year is paid or otherwise would have been
paid.

                    2.3 Beneficiary. A beneficiary or beneficiaries designated
by the Participant under Article 9.

                    2.4 Bonus. A Participant’s annual award for a Fiscal Year
under any annual incentive plan of the Company or its Affiliates that has been
designated by the Committee as eligible for deferral under the Plan pursuant to
a Subscription Agreement.

                    2.5 Board of Directors. The Board of Directors of the
Company or the Executive Committee of such Board of Directors.

                    2.6 Cause. Any of the following: (i) any act or acts by the
Participant constituting a felony under the laws of the United States, any state
thereof, or any political subdivision thereof, (ii) the Participant’s willful
and continued failure to perform the duties assigned to him or her as an
employee of the Company or Affiliate; (iii) any material breach by the
Participant of any employment agreement with the Company or Affiliate; (iv)
dishonesty, gross negligence or malfeasance by the Participant in the
performance of his or her duties as an employee of the Company or any Affiliate
or any conduct by the Participant which involves a material conflict of interest
with any business of the Company or its Affiliates; or (v) taking or knowingly
omitting to take any other action or actions in the performance of the
Participant’s duties as an employee of the Company or its Affiliates without
informing appropriate members of management to whom such Participant reports,
which in the determination of the Committee have caused or substantially
contributed to the material deterioration in the business of the Company and its
Affiliates, taken as a whole.

                    2.7 Code. The Internal Revenue Code of 1986, as amended from
time to time.

                    2.8 Committee. The committee of the Board of Directors
authorized to administer the Plan. To the extent that no Committee exists which
has the authority to administer the Plan, the functions of the Committee shall
be exercised by the Board of Directors. The Committee shall consist of two or
more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3. If
for any reason the appointed Committee does not meet the requirements of Rule
16b-3, such noncompliance shall not affect the validity of any grants of RSUs
hereunder, interpretations or other actions of the Committee.

2

--------------------------------------------------------------------------------



                    2.9 Common Stock or Stock. Common stock of the Company, par
value $.01 per share.

                    2.10 Company. Scholastic Corporation, a corporation
organized under the laws of the State of Delaware (or any successor).

                    2.11 Cost. The cost of purchasing an RSU under the Plan as
of an Award Date, as determined by the Committee in its sole discretion, but in
no event less than 75% of the lowest Fair Market Value of a share of Common
Stock during the fiscal quarter immediately preceding the Award Date. The cost
shall be established as of the applicable Award Date and shall remain in effect
unless modified by the Committee at least 30 days prior to the applicable Award
Date.

                    2.12 Deferral Period. A period of time (expressed in whole
years) not less than three years beginning on an Award Date as specified by the
Participant in his or her Subscription Agreement with respect to RSUs awarded on
that Award Date.

                    2.13 Disability. The inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that may result in death and, in any case, is
expected to continue for a period of not less than 12 months.

                    2.14 Exchange Act. The Securities Exchange Act of 1934, as
amended.

                    2.15 Extension of Deferral Election Form. A form used by a
Participant to make a subsequent election to extend the Deferral Period
applicable to his or her RSUs. An Extension of Deferral Election Form shall
contain such provisions, consistent with the provisions of the Plan, as may be
established from time to time by the Company or Committee.

                    2.16 Fair Market Value. Unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, as of any
date, the last sales price reported for the Common Stock on the applicable date:
(i) as reported on the principal national securities exchange on which it is
then traded or the Nasdaq Stock Market or (ii) if not traded on any such
national securities exchange or the Nasdaq Stock Market as quoted on an
automated quotation system sponsored by the National Association of Securities
Dealers, Inc. If the Common Stock is not readily tradable on a national
securities exchange, the Nasdaq Stock Market or any automated quotation system
sponsored by the National Association of Securities Dealers, Inc., its Fair
Market Value shall be set in good faith by the Committee.

                    2.17 Fiscal Year. The fiscal year of the Company.

                    2.18 Foreign Jurisdiction. Any jurisdiction outside of the
United States including, without limitation, countries, states, provinces and
localities.

                    2.19 Grandfathered Plan. The terms and provisions of the
Plan in effect immediately prior to January 1, 2005.

                    2.20 Participant. A management employee of the Company or
any Affiliate who satisfies the eligibility requirements under Article 5 of the
Plan and elects to participate in the Plan in accordance with its terms.

3

--------------------------------------------------------------------------------



                    2.21 Plan. The Scholastic Corporation Management Stock
Purchase Plan, as amended and restated effective as of January 1, 2005, and as
may be amended from time to time thereafter.

                    2.22 Plan Year. The Fiscal Year.

                    2.23 Retirement. A termination of employment with the
Company and all Affiliates (other than for Cause) on or after age 55 in
accordance with the Company’s standard retirement policies.

                    2.24 RSU. A unit of measurement of compensation payable to a
Participant under the Plan equivalent to one share of Common Stock but with none
of the attendant rights of a stockholder of a share of Common Stock, including
the right to vote (if any); except that an RSU shall have the dividend
equivalent described in Article 8. The fair market value of an RSU on any date
shall be deemed to be the Fair Market Value of a share of Common Stock on that
date.

                    2.25 Rule 16b-3. Means Rule 16b-3 promulgated under Section
16(b) of the Exchange Act or any successor provision.

                    2.26 Specified Employee. For purposes hereof, “specified
employee” shall mean such persons as shall be determined by the Company.

                    2.27 Subscription Agreement. An agreement executed by a
Participant setting forth his or her election to defer receipt of a portion or
all of his or her Bonus for the Deferral Period and to authorize the Company to
credit such amount to the Plan in order to purchase an award of RSUs. A
Subscription Agreement shall contain such provisions, consistent with the
provisions of the Plan, as may be established from time to time by the Company
or Committee.

                    2.28 Subsequent Deferral Period. A period of time (expressed
in whole years) of not less than five years, beginning on the date the Deferral
Period is scheduled to end, that is elected by a Participant with respect to his
or her RSUs in accordance with the requirements of Section 6.4 of the Plan;

ARTICLE 3 - SHARES RESERVED

                    The aggregate number of shares of Common Stock reserved for
issuance pursuant to the Plan or with respect to which RSUs may be granted shall
be 150,000, subject to adjustment as provided in Article 10 hereof.

                    Such number of shares may be set aside out of the authorized
but unissued shares of Common Stock not reserved for any other purpose, or out
of issued shares of Common Stock acquired for and held in the treasury of the
Company. If any RSU awarded under the Plan is forfeited, terminated or canceled
for any reason or is settled without the delivery of Common Stock, the share of
Common Stock relating to such RSU shall again be available under the Plan. If
Common Stock has been exchanged by a Participant as full or partial payment to
the Company

4

--------------------------------------------------------------------------------



for withholding taxes or otherwise or if the number of shares of Common Stock
otherwise deliverable has been reduced for withholding, the number of shares
exchanged or reduced shall again be available under the Plan.

ARTICLE 4 - ADMINISTRATION

                    4.1 Administration of the Plan. The Plan shall be
administered by the Committee. The Committee shall have full discretionary power
and authority, subject to the provisions of the Plan, to promulgate such rules
and regulations as it deems necessary for the proper administration of the Plan,
to construe and interpret any doubtful or disputed provisions of the Plan and
remedy any omission, inconsistency or ambiguity in the Plan, to supervise the
administration of the Plan, to determine eligibility to receive benefits and the
amount of benefits under the Plan, and to take all actions in connection
therewith or in relation thereto as it deems necessary or advisable. The
Committee may adopt, amend or repeal any guidelines or requirements necessary
for the delivery of the Common Stock. The Committee may also adopt special
guidelines and provisions for persons who are residing in, or subject to the
laws of, Foreign Jurisdictions to comply with applicable tax and securities
laws.

                    4.2 Decisions Binding. All interpretations and
determinations of the Committee shall be made in its sole and absolute
discretion based on the Plan document and shall be final, conclusive and binding
on all parties with respect to all matters relating to the Plan.

                    4.3 Delegation of Authority. The Committee may select an
administrator or any other person to whom its duties and responsibilities
hereunder may be delegated. In addition, the Committee may employ such legal
counsel, consultants, brokers and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant,
broker or agent. The Committee may also, in its sole discretion, designate an
agent to keep records, send statements of account to Participants and to perform
other duties relating to the Plan, as the Committee may request from time to
time.

                    4.4 Indemnification. The Company shall, to the fullest
extent permitted by law and the Certificate of Incorporation and By-laws of the
Company, to the extent not covered by insurance, indemnify each director,
officer or employee of the Company and its Affiliates (including the respective
heirs, executors, administrators and other personal representatives of such
persons) and each member of the Committee against all expenses, costs,
liabilities and losses (including attorneys’ fees, judgments, fines, excise
taxes or penalties, and amounts paid or to be paid in settlement) actually and
reasonably incurred by such person in connection with any threatened, pending or
actual suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving this Plan in any capacity at
the request of the Company, except in instances where any such person engages in
willful neglect or fraud. Such right of indemnification shall include the right
to be paid by the Company for expenses incurred or reasonably anticipated to be
incurred in defending any such suit, action or proceeding in advance of its
disposition; provided, however, that the payment of expenses in advance of the
settlement

5

--------------------------------------------------------------------------------



or final disposition of a suit, action or proceeding shall be made only upon
delivery to the Company of an undertaking by or on behalf of such person to
repay all amounts so advanced if it is ultimately determined that such person is
not entitled to be indemnified hereunder. Such indemnification shall be in
addition to any rights of indemnification the person may have as a director,
officer or employee or under the Certificate of Incorporation of the Company or
the By-Laws of the Company. Expenses incurred by the Committee or the Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company.

ARTICLE 5 - ELIGIBILITY

                    Management employees of the Company and its Affiliates as
designated by the Committee shall be eligible to participate in the Plan.
Eligibility for participation in the Plan shall be determined by the Committee
in its sole discretion. The Committee may, in its sole discretion, designate, on
a prospective basis, any Participant in the Plan as ineligible to receive awards
of RSUs pursuant to Article 6 of the Plan.

ARTICLE 6 - PURCHASES

                    6.1 General. Each Participant shall be entitled to elect to
receive up to 100% of his or her Bonus in an award of RSUs. As of the applicable
Award Date, RSUs shall be awarded to Participants and credited to accounts held
under the Plan on behalf of Participants on a book-entry basis calculated in the
manner provided under Section 6.3 and in accordance with Article 1.

                    6.2 Voluntary Purchases. Under procedures specified by
Company, each Participant may elect to receive up to 100% of his or her Bonus
for a Fiscal Year in an award of RSUs by completing a Subscription Agreement and
submitting it to the Company no later than the last day of the preceding Fiscal
Year or, in the event such Bonus qualifies as “performance-based compensation”
(as defined in Treasury Regulation Section 1.409A-1(e)), no later than the last
day of the second quarter of the Fiscal Year to which the Bonus relates.
Notwithstanding the foregoing, if a management employee of the Company or an
Affiliate first becomes eligible to participate in the Plan after the last day
of the second quarter of the Fiscal Year in which the Bonus is earned, and the
employee is not already eligible to participate in any other nonqualified
deferred compensation plan that is required to be aggregated with the Plan under
Section 409A, such employee may elect to participate in the Plan for that Plan
Year provided he or she completes a Subscription Agreement and submits it to the
Company no later than 30 days after the date the Participant first became
eligible to participate in the Plan but such Participant’s election shall be
limited to the pro rata portion of the Bonus earned after the Subscription
Agreement is executed and delivered to the Company. Each Subscription Agreement
shall provide that the Participant elects to receive RSUs in lieu of a specified
portion of his or her Bonus. Such portion may be expressed as:

 

 

 

 

(a)

a specified percentage of up to 100% (in whole percentages) of the Participant’s
actual Bonus amount;


6

--------------------------------------------------------------------------------



 

 

 

 

(b)

a specified dollar amount, up to 100% of the Participant’s actual Bonus amount;
or

 

 

 

 

(c)

the lesser of the amount specified in Section 6.2(a) or (b).

                    Amounts specified pursuant to any of the methods set forth
herein are entirely contingent on, and are limited to, the cash amount of Bonus
actually awarded. Each Subscription Agreement, in addition, shall specify a
Deferral Period with respect to the RSUs to which it pertains. Other than with
respect to a management employee of the Company or an Affiliate who first
becomes eligible to participate hereunder during a Plan Year, in order for a
Subscription Agreement to be given effect, it must be received by the Company
under procedures specified by Company, but no later than the last day of the
Fiscal Year preceding the Fiscal Year in which services for such Bonus will be
performed or, in the case of a Bonus that is “performance-based compensation”
(as defined in Treasury Regulation Section 1.409A-1(e)), no later than the last
day of the second quarter of the Fiscal Year to which such Bonus relates. With
respect to any Plan Year, a timely election pursuant to a Subscription Agreement
to receive RSUs in lieu of a portion or all of a Bonus shall be irrevocable and
will be effective on and after the date the Subscription Agreement is executed
by the Participant and submitted to the Company. An election by a Participant to
receive RSUs in lieu of a portion or all of a Bonus shall be valid solely for
the Plan Year to which the election relates. If a Subscription Agreement is not
timely submitted by a Participant with respect to any Plan Year, the Bonus
earned in that Plan Year shall not be deferred under the Plan.

                    6.3 Awards of RSUs. The Company shall award RSUs to each
Participant’s account under the Plan on the Award Date. Each Participant’s
account shall be credited with a number of whole RSUs (rounded down to the
nearest whole share) determined by dividing (a) the amount of the Participant’s
Bonus to be received as an award of RSUs in accordance with the Participant’s
Subscription Agreement and the methodology under Section 6.2 by (b) the Cost of
an RSU on the Award Date. Any amount in respect of a fractional share shall be
promptly paid to the Participant after the Award Date.

                    6.4 Subsequent Deferral Election. The Committee may, in its
sole discretion, permit Participants to make subsequent elections to extend the
Deferral Periods otherwise applicable to their respective RSUs. In order to be
effective, a subsequent election made by a Participant with respect to his or
her RSUs: (i) cannot take effect until at least 12 months after the date on
which the election is made; (ii) the subsequent deferral period elected by the
Participant may not be less than a five year period beginning on the date the
Deferral Period applicable to the RSUs would otherwise end; and (iii) the
election is made at least 12 months prior to the date the Deferral Period ends.
A Participant shall make his or her subsequent deferral election with respect to
his or her RSUs on the Extension of Deferral Period Form (or such other form or
agreement specified by the Committee, in its discretion). An election by a
Participant to extend the Deferral Period applicable to his or her RSUs shall be
valid solely with respect to the RSUs covered by the election.

7

--------------------------------------------------------------------------------



ARTICLE 7 - VESTING AND PAYMENT OF RSUS

                    7.1 Vesting. A Participant shall be fully vested in each RSU
three years after the Award Date pertaining to that RSU (provided that the
Participant is continuously employed (including any period during which the
Participant is on a leave of absence, either paid or unpaid, which is approved
by the Committee, or any other break in employment which is approved by the
Committee) by the Company or any Affiliate for such years) or, if earlier, upon
death while employed, Disability while employed or Retirement. The Committee
may, in its sole discretion, accelerate (in whole or part) the time at which any
such RSUs may be vested but in no event shall the acceleration of vesting result
in the acceleration of payment of the RSUs to the Participant.

                    7.2 Payment on or after Vesting. With respect to each vested
RSU, the Company shall issue to the Participant one share of Common Stock upon
the earlier of: (i) the end of the Deferral Period specified in the
Participant’s Subscription Agreement pertaining to such RSU, or, if applicable,
the end of the Subsequent Deferral Period elected by the Participant for such
RSU or (ii) within 90 days following the Participant’s termination of employment
with the Company and its Affiliates. In no event shall the payment in respect of
a vested RSU be made later than two and one-half months following the later of
(i) the close of the Fiscal Year in which the RSU vests, and (ii) March 15
following the year in which the RSU vests.

                    7.3 Payment Prior to Vesting.

 

 

 

 

 

(a)

Voluntary Termination; Termination for Cause. If a Participant voluntarily
terminates his or her employment with the Company and its Affiliates for reasons
other than death or Disability or is involuntarily terminated by the Company or
an Affiliate for Cause, the Participant’s nonvested RSUs shall be canceled, and
he or she shall receive within 90 days following his or her termination of
employment with the Company and its Affiliates a cash payment equal to the
lesser of:

 

 

 

 

 

 

i)

an amount equal to the number of those nonvested RSUs awarded on each Award Date
multiplied by the respective Cost of those RSUs; or

 

 

 

 

 

 

ii)

an amount equal to the number of those nonvested RSUs awarded on each Award Date
multiplied by the Fair Market Value of a share of Common Stock on the date of
the Participant’s termination of employment with the Company and its Affiliates.

 

 

 

 

 

(b)

Involuntary Termination. If a Participant’s employment is terminated by the
Company and its Affiliates for any reason other than Cause or by reason of death
or Disability, the Participant’s nonvested RSUs shall be canceled and he or she
shall receive payment within 90 days following his or her termination of
employment with the Company and its Affiliates as described below:

8

--------------------------------------------------------------------------------



 

 

 

 

 

 

i)

The number of nonvested RSUs awarded on each Award Date shall be multiplied by a
fraction (not to exceed 100%), the numerator of which is the number of full
years that the Participant was employed by the Company and its Affiliates after
that Award Date and the denominator of which is three; and the Participant shall
receive the resulting number of such whole RSUs in shares of Common Stock, with
any fractional RSU paid in cash.

 

 

 

 

 

 

ii)

With respect to the Participant’s remaining nonvested RSUs, the Participant
shall receive cash in an amount equal to the lesser of: (A) the number of such
nonvested RSUs awarded on each Award Date multiplied by the respective Cost of
those RSUs; or (B) the number of those nonvested RSUs awarded on each Award Date
multiplied by the Fair Market Value of a share of Common Stock on the date of
the Participant’s termination of employment with the Company and its Affiliates.

 

 

 

 

 

(c)

Committee’s Discretion. The Committee shall have complete discretion to
determine the circumstances of a Participant’s termination of employment with
the Company and its Affiliates, including whether the same results from
voluntary termination, Disability, Retirement, death or termination by the
Company for or not for Cause, and the Committee’s determination shall be final
and binding on all parties and not subject to review or challenge by any
Participant or other person. Notwithstanding anything herein to the contrary,
for purposes of this Plan, a Participant shall not experience a termination of
employment (the circumstances of which shall be determined by the Committee)
unless such termination constitutes a “separation from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the Treasury regulations
issued thereunder.

                    7.4 Special Rules for Specified Employees. Notwithstanding
anything in this Plan to the contrary, to the extent required by Section 409A of
the Code and Treasury regulations issued thereunder, upon a termination of
employment (other than due to death) of a Specified Employee, distributions
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be delayed
until six months after such termination of employment and such distribution
shall be made to the Participant on the first business day of the seventh month
following the month in which the Participant’s termination of employment
occurred.

                    7.5 Limitation On Distributions To Covered Employees.
Notwithstanding anything in this Plan to the contrary, in the event that a
Participant is a “covered employee” (as defined in Section 162(m)(3) of the Code
and any applicable regulations or other pronouncements issued by the Internal
Revenue Service with respect thereto), or would be a covered employee if the
payments were made in accordance with his or her deferral election under this
Plan, the value of Stock and cash which may be paid under the Plan in any Plan
Year that is not “performance-based” compensation (as defined in Section
162(m)(4)(C) of the Code), shall not exceed one million dollars ($1,000,000)
less the amount of other compensation paid to

9

--------------------------------------------------------------------------------



the Participant in such Plan Year which is not “performance-based”, which amount
shall be reasonably determined by the Company at the time of the proposed
payment. Any amount which is not distributed to the Participant in a Plan Year
as a result of the limitation set forth in this Section 7.5 shall be distributed
to the Participant in the first Plan Year in which distribution of such amount
is in compliance with the foregoing limitation set forth in this Section 7.5 and
with the provisions of Section 7.4.

ARTICLE 8 - DIVIDEND EQUIVALENT AMOUNTS

                    Whenever dividends (other than dividends payable only in
shares of Common Stock) are paid with respect to shares of Common Stock, each
Participant shall be paid an amount in cash equal to the number of his or her
vested RSUs multiplied by the dividend value per share. Dividends (other than
dividends payable only in shares of Common Stock) shall not be credited or paid
with respect to each Participant’s nonvested RSUs.

ARTICLE 9 - DESIGNATION OF BENEFICIARY

                    A Participant may designate one or more Beneficiaries to
receive payments or shares of Common Stock in the event of his or her death. A
designation of Beneficiary shall apply to a specified percentage of a
Participant’s entire interest in the Plan. Such designation, or any change
therein, must be in writing in a form acceptable to the Company and shall be
effective upon receipt by the Company. If there is no effective designation of
Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
estate shall be deemed to be the Beneficiary.

ARTICLE 10 - ADJUSTMENTS

                    In the event of a stock dividend, stock split, reverse stock
split, combination or reclassification of shares, recapitalization, merger,
consolidation, exchange, spin-off or other event which affects Common Stock, the
Committee shall make appropriate equitable adjustments in:

 

 

 

 

(a)

the number or kind of shares of Common Stock or securities with respect to which
RSUs shall thereafter be granted;

 

 

 

 

(b)

the number and kind of shares of Common Stock remaining subject to outstanding
RSUs;

 

 

 

 

(c)

the number of RSUs credited to each Participant; and

 

 

 

 

(d)

the method of determining the value of RSUs.

10

--------------------------------------------------------------------------------



ARTICLE 11 - AMENDMENT OR TERMINATION OF PLAN

                    The Company reserves the right to amend, terminate or freeze
the Plan at any time, by action of its Board of Directors (or a duly authorized
committee thereof ) or the Committee, provided that no such action shall
adversely affect a Participant’s rights under the Plan with respect to RSUs
awarded and vested before the date of such action, provided, further that the
Company may amend the Plan and any elections hereunder at any time to comply
with applicable law (including, without limitation, Section 409A of the Code)
without a Participant’s consent. No amendment shall be effective unless approved
by the stockholders of the Company if stockholder approval of such amendment is
required to comply with any applicable law, regulation or stock exchange rule.
Upon termination of the Plan, any vested RSUs shall be paid in accordance with
Section 7.2 of the Plan and any nonvested RSUs shall be canceled and paid in
accordance with Section 7.3(b) of the Plan; provided, however, that any such
payments shall be made on the earliest of (i) the date that is 12 months from
the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan and (ii) the date on which the RSUs would be payable under
the terms of the Plan had the action to terminate the Plan had not occurred.
Upon freezing of the Plan, all vested RSUs shall continue to be held under the
Plan until their payment or cancellation in accordance with the terms of the
Plan and all nonvested RSUs shall vest or become canceled in accordance with the
terms of the Plan.

ARTICLE 12 - MISCELLANEOUS PROVISIONS

                    12.1 No Distribution; Compliance with Legal Requirements.
The Committee may require each person acquiring shares of Common Stock under the
Plan to represent to and agree with the Company in writing that such person is
acquiring the shares without a view to distribution thereof. No shares of Common
Stock shall be issued until all applicable securities law and other legal and
stock exchange requirements have been satisfied. The Committee may require the
placing of such stop-orders and restrictive legends on certificates for Common
Stock as it deems appropriate.

                    12.2 Withholding. Participation in the Plan is subject to
any required tax withholding on wages or other income of the Participant in
connection with the Plan. Each Participant agrees, by entering the Plan, that
the Company or the Affiliate employing the Participant shall have the right to
deduct any minimum federal, state or local income taxes or other taxes, in its
sole discretion, from any amount payable to the Participant under the Plan or
from any payment of any kind otherwise due to the Participant. Prior to the
issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, a Participant shall pay all minimum required withholding to the
Company and, if applicable, an Affiliate. Without limiting the generality of the
foregoing, any withholding obligation with regard to any Participant may be
satisfied by: (i) reducing the number of shares of Common Stock otherwise
deliverable to the Participant; (ii) subject to the Committee’s prior consent,
any method approved by the Committee which may include the Participant
delivering shares of Common Stock already owned for at least six months (or such
other period to avoid an accounting charge against the Company’s earnings) and
held free and clear of all encumbrances to the Company; or (iii) by the
Participant paying cash directly to the Company.

11

--------------------------------------------------------------------------------



                    12.3 Notices; Delivery of Stock Certificates. Any notice
required or permitted to be given by the Company or the Committee pursuant to
the Plan shall be deemed given when personally delivered or deposited in the
United States mail, registered or certified, postage prepaid, addressed to the
Participant at the last address shown for the Participant on the records of the
Company. Delivery of stock certificates to persons entitled to receive them
under the Plan shall be deemed effected for all purposes when the Company or a
share transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to such person at his/her last known address
on file with the Company.

                    12.4 Nontransferability of Rights. During a Participant’s
lifetime, no payment or issuance of shares under the Plan shall be made to
anyone except the Participant otherwise than by will or the laws of descent and
distribution. No RSU Award or other interest under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, garnishment, execution, levy or charge, and any attempt by a
Participant or any Beneficiary under the Plan to do so shall be void. No
interest under the Plan shall in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts or a Participant or
Beneficiary entitled thereto.

                    12.5 Obligations Unfunded and Unsecured. The Plan shall at
all times be entirely unfunded, and no provision shall at any time be made with
respect to segregating assets of the Company (including Common Stock) for
payment of any amounts or issuance of any shares of Common Stock hereunder. No
Participant or other person shall own any interest in any particular assets of
the Company or any Affiliate (including Common Stock) by reason of the right to
receive payment under the Plan, and any Participant or other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship amongst the Company, any
Affiliate, the Committee, and the Participants, their designated Beneficiaries
or any other person. Any funds which may be invested under the provisions of
this Plan shall continue for all purposes to be part of the general funds of the
Company and no person other than the Company shall by virtue of the provisions
of this Plan have any interest in such funds. If the Company decides to
establish any accrued reserve on its books against the future expense of
benefits payable hereunder, or if the Company establishes a rabbi trust under
this Plan, such reserve or trust shall not under any circumstances be deemed to
be an asset of the Plan.

                    12.6 Governing Law. The Plan is established in order to
provide deferred compensation to a select group of management and highly
compensated employees within the meanings of Sections 201(2) and 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). To
the extent legally required, the Code and ERISA shall govern the Plan and, if
any provision hereof is in violation of any applicable requirement thereof, the
Company reserves the right to retroactively amend the Plan to comply therewith.
To the extent not governed by the Code and ERISA, the terms of the Plan shall be
governed, construed, administered and regulated in accordance with the laws of
Delaware. In the event any provision of this Plan shall be determined to be
illegal or invalid for any reason, the other provisions shall continue in full
force and effect as if such illegal or invalid provision had never been included
herein.

12

--------------------------------------------------------------------------------



                    12.7 Claims Procedure. A Participant or Beneficiary shall
make any claim (and, in the case of the denial of such claim, any appeal) in
writing to the Committee or such other person designated by the Committee in
accordance with the claims procedure established by the Committee, which is
intended to comply with the claims procedure provided under ERISA and U.S.
Department of Labor Regulation § 2560.503-1.

                    12.8 Rule 16b-3. To the extent required, the Plan is
intended to comply with Rule 16b-3 and the Committee shall interpret and
administer the provisions of the Plan in a manner consistent therewith. If a
management employee is designated by the Committee to participate hereunder, any
election to receive an award of RSUs shall be deemed approved by such Committee
and shall be deemed an exempt purchase under Rule 16b-3. Any provisions
inconsistent with Rule 16b-3 shall be inoperative and shall not affect the
validity of the Plan.

                    12.9 Certain Section 409A Matters. Neither the Company and
its Affiliates nor their current employees, officers, directors, representatives
or agents shall have any liability to any current or former Participant with
respect to any accelerated taxation, additional taxes, penalties or interest for
which any current or former Participant may become liable in the event that any
amounts payable under the Plan are determined to violate Section 409A. If, at
the time installments of payments are to be made under the Plan, the entitlement
to a series of installment payments shall be treated as a series of separate
payments for purposes of Section 409A, including for purposes of the subsequent
changes of time or form of payment as provided in Treasury Regulation Section
1.409A-2(b)(2).

                    12.10 No Employment Rights. The establishment and operation
of this Plan shall not confer any legal rights upon any Participant or other
person for a continuation of employment, nor shall it interfere with the rights
of the Company or Affiliate to discharge any employee and to treat him or her
without regard to the effect which that treatment might have upon him or her as
a Participant or potential Participant under the Plan.

                    12.11 Severability of Provisions. If any provision of the
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

                    12.12 Construction. The use of a masculine pronoun shall
include the feminine, and the singular form shall include the plural form,
unless the context clearly indicates otherwise. The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

                    12.13 Effective Date of Plan. The Plan was originally
adopted effective January 1, 1999, subject to approval of the stockholders of
the Company as provided under applicable law, regulation or stock exchange rule
and was subsequently amended and restated effective December 18, 2002 and
January 1, 2005. The Plan, as amended and restated on September 23, 2008, is set
forth herein, which amendment and restatement is effective January 1, 2005.

13

--------------------------------------------------------------------------------